Citation Nr: 1419348	
Decision Date: 05/01/14    Archive Date: 05/16/14

DOCKET NO.  11-08 483	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, Minnesota


THE ISSUE

Entitlement to compensation under 38 U.S.C.A. § 1151 for residuals of hernia repair.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant and his mother


ATTORNEY FOR THE BOARD

L. Crohe, Counsel

REMAND

The Veteran served on active duty from March 1987 to September 1995.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2010 rating decision of the Department of Veterans Affair (VA) Regional Office (RO) in St. Paul, Minnesota.  In October 2012, the Veteran testified before the undersigned; a transcript of that hearing is of record.  

The Veteran seeks entitlement to compensation benefits under the provisions of 38 U.S.C.A. § 1151, for residuals of hernia repair with ligation of the ilioinguinal nerve and spermatic cord condition.

Review of the claims file reveals that pertinent medical evidence remains outstanding.  During his October 2012 hearing, the Veteran and his mother reported that subsequent to an August 2006 right inguinal herniorrhaphy, the Veteran became paralyzed and was rushed to Monticello hospital by ambulance.  He was then sent to Abbott Northwestern Hospital where he was hospitalized for two weeks.  He received follow-up treatment at the MAPS Pain Management Clinic in Maple Grove.  The Veteran's mother reported that they also went to the University of Minnesota and the Mayo Clinic for treatment and were told that nothing could be done for the Veteran's condition.  The Board notes that these reported treatment records have not been associated with the claims folder or Virtual VA.  VA has adopted a regulation requiring that when it becomes aware of private treatment records it will specifically notify the claimant of the records and provide a release to obtain the records.  If the claimant does not provide the release, VA must request that the claimant obtain the records.  38 C.F.R. § 3.159(e)(2) (2013).

The Veteran and his mother reported that shortly after the Veteran's surgery, he received shots to treat the pain every two months at VA.  The evidence of record reflects that he received at least some treatment at the Minneapolis VA Medical Center.  The Veteran and his mother indicated that the Veteran also was treated at the VA Ramsey Clinic and by the St. Cloud VA Health Care System.  As the VA treatment records currently associated with the claims file appear incomplete, VA has a duty to obtain the missing records on remand.  See generally 38 U.S.C.A. § 5103A(b),(c)  (West 2002).

In September 2010, a VA physician indicated that the ilioinguinal nerve was affected the Veteran's August 2006 right inguinal mesh herniorrhaphy.  The VA physician opined that there was no evidence of fault, carelessness, or negligence in treatment.  The physician added that informed consent was obtained and this was a known complication of this surgical procedure.  In July 2011, the same VA physician added that there was no evidence of a spermatic cord disability.  

Although the examiner rendered an opinion regarding whether the Veteran's condition was due to fault, carelessness, or negligence in treatment and indicated that inguinal nerve ligation was a known complication of inguinal herniorrhaphy, the examiner did not comment on whether the VA failed to exercise the degree of care that would be expected of a reasonable health care provider.  The Board notes that during the October 2012 hearing, the Veteran's mother reported that the VA surgeon admitted that the nerve was accidentally cut.  Additionally, the examiner did not address the VA treatment records showing that the Veteran has had hematospermia with pain during urination since his surgery.  See April and May 2007 VA treatment records.  VA treatment records also noted that the character and distribution of pain was not typical of ilioinguinal neuralgia.  See April 2009 VA treatment records.  

In addition, as the September 2010 and July 2011 VA medical opinions of record were based on incomplete medical records, they are of little or no probative value.  See Shipwash v. Brown, 8 Vet. App. 218, 222 (1995); Flash v. Brown, 8 Vet. App. 332, 339-340 (1995) (regarding the duty of VA to provide medical examinations conducted by medical professionals with full access to and review of the veteran's claims folder).  Accordingly, a new medical opinion is necessary to make a determination in this case.  Barr v. Nicholson, 21 Vet. App. 303, 311 (2007) (stating that once VA undertakes the effort to provide an examination when developing a service-connection claim, even if not statutorily obligated to do so, it must provide an adequate one or, at a minimum, notify the claimant why one will not or cannot be provided).

Accordingly, the case is REMANDED for the following action:

1. Obtain and associate with the claims file all records of the Veteran's treatment for any residuals of hernia repair with ligation of the ilioinguinal nerve or spermatic cord condition from Minneapolis VAMC, Ramsey VA Clinic, and the St. Cloud VA Health Care System since August 2006 and from any other sufficiently identified VA facility. 

If any such records are unavailable, the Veteran should be notified of the identity of any putative records that are unavailable, the efforts VA has undertaken to obtain the records, and any further action that may be taken concerning his claim, and he should be notified that he may submit the records himself.  All such notification must be documented in the claims file. 

If the VHA medical records are electronically available in CAPRI, follow current procedures to review and identify VHA medical records pertinent to the disability claims electronically available in CAPRI.  Upload to the Virtual VA eFolder the VHA medical records electronically available in CAPRI.

2. Request that the Veteran identify any medical treatment records for residuals of hernia repair with ligation of the ilioinguinal nerve or spermatic cord condition and furnish appropriate authorization for the release of private medical records, to include records from Monticello hospital, Abbotts Northwestern Hospital, MAPS Pain Management Clinic, the University of Minnesota, and the Mayo Clinic. 

If the Veteran fails to furnish any necessary releases for private treatment records, he should be advised to obtain the records and submit them to VA.  38 C.F.R. § 3.159 (2013). 

Any negative search response must be noted in the record and communicated to the Veteran.

3.  After completion of the development sought above, the agency of original jurisdiction (AOJ) should arrange for the Veteran to undergo VA examination(s), by an appropriate physician, at a VA medical facility.  The entire claims file, to include a copy of the remand, must be made available to the physician designated to examine the Veteran, and the report of examination should include discussion of the Veteran's documented medical history and assertions.  All appropriate tests and studies should be accomplished (with all results made available to the examining physician prior to the completion of his or her report), and all clinical findings should be reported in detail.  The examiner should review all records, including those obtained pursuant to this remand.

The physician should identify all current residuals of hernia repair, including ligation of the ilioinguinal nerve and/or spermatic cord condition, to include the Veteran's complaints of chronic burning, sharp, aching pain in the right groin area; pain during intercourse; his leg locking up; and pain with urination.  The physician should also consider VA treatment records reflecting that the Veteran has history of hematospermia with pain during urination since his surgery.  (VA treatment records also suggest that the character and distribution of pain was not typical of ilioinguinal neuralgia.)  Thereafter, the physician should provide an opinion, consistent with the record and sound medical judgment, as to whether it is at least as likely as not (i.e., there is a 50 percent or greater probability) that the Veteran incurred additional disability as the result of the August 30, 2006, surgery.  If so, he or she should also opine as to whether the proximate cause of such disability was (a) carelessness, negligence, or lack of proper skill, error in judgment, or similar instance of fault on the part of VA, or (b) an event not reasonably foreseeable. 

In providing the requested opinion, the physician should comment as to whether, in performing the August 30, 2006 surgery, including follow-up care, any VA physician failed to exercise the degree of care that would be expected of a reasonable health care provider.  (The examiner should note that the Veteran's mother is competent to report that the VA surgeon admitted that the nerve was accidentally cut.)

The physician should set forth all examination findings, along with complete rationale for the conclusions reached.  The medical reasons for arriving at each opinion should be set forth.

4.  The AOJ must ensure that all requested actions have been accomplished in compliance with this remand.  If any action is not undertaken, or is taken in a deficient manner, appropriate corrective action should be undertaken.  See Stegall v. West, 11 Vet. App. 268 (1998). 

5.  After completing the requested actions, and any additional notification and/or development deemed warranted, the AOJ should furnish to the Veteran and his representative an appropriate supplemental statement of the case and afford them the appropriate time period for response before the claims file is returned to the Board.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This case must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).

